Citation Nr: 1450118	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.  

2.  Entitlement to service connection for a left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In April 2013, the Board remanded the Veteran's claim for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss disability is related to his active service.

2.  The Veteran does not have a left ear hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right ear hearing loss disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for entitlement to service connection for a left ear hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Ear

Considering the favorable outcome detailed below as to the grant of this claim, VA's fulfillment of its duties to notify and assist, with respect to entitlement to service connection for a right ear hearing loss disability, need not be addressed at this time. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

There is evidence that the Veteran has a current right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2014), as the Maryland CNC Test word recognition score upon VA examination in June 2013 was 90 percent.  In the January 2012 VA examination request, the RO noted that the Veteran's military occupational specialty was "missile guidance and control specialist and the level of probability of exposure is conceded as 'Moderately Probable.'"  The Veteran's service treatment records (STRs) included an April 1969 Hearing Conservation Data form, which listed the Veteran's time in his current job as three years and two months, noted primary noise exposure of jet aircraft and noted that ear protection was not worn.  Based on this evidence, the Board concedes in-service noise exposure, thus satisfying the second element of direct service connection.  The crucial remaining inquiry is whether there is a nexus between the Veteran's current right ear hearing loss disability and his active service.
Initially, the Veteran's STRs contain three audiometric test results: the November 1965 entrance examination, an April 1969 test with results found on the Hearing Conservation Data form and the November 1969 separation examination.  The November 1965 entrance examination noted a defect of right ear hearing loss.  The April 1969 test and November 1969 separation examination results did not meet the standard for a hearing loss disability for VA compensation purposes.  The Veteran was afforded a VA audiology examination in February 2012 and this examiner extensively commented on the three in-service audiometric tests.  The examiner concluded "based on 38 years' experience as a licensed clinical audiologist with the Ph. D. degree, both the entrance and separation tests are not valid measures of true organic hearing."  The examiner further noted that "[i]t has been well-documented in the professional literature that noise-induced sensorineural hearing loss does not improve appreciably over time."  The examiner offered possible explanations to explain why the entrance and separation audiometric tests were not valid.  The examiner further stated that "[w]hen the results of all three tests found in the [V]eteran's c-file are considered, the only test that appears valid is the test of April 1969...[the April 1969 audiometric test] should be considered to be the best indication of the [V]eteran's hearing during the period of his military service."  The examiner checked a box indicating that hearing loss did not exist prior to service and provided a rationale that "[t]he test taken at enlistment is inaccurate."  The Veteran was also afforded a VA audiological examination in June 2013.  This examiner stated that "I agree with the [February 2012 VA examiner's] opinion, in that the [April 1969] audio results accurately represent the Veteran's hearing sensitivity at that time."  This examiner also checked a box indicating that hearing loss did not exist prior to service and provided a rationale that:

[t]here is no valid evidence of a pre-existing hearing loss.  The Enlistment exam shows a RIGHT ear high frequency hearing loss but later military exams show normal hearing in the RIGHT ear.  Recovery of a high frequency hearing loss to normal limits, particularly in the presence of military noise exposure, is unlikely.  Therefore the Enlistment exam is deemed unreliable[.]

Based on the February 2012 and June 2013 examination reports provided by audiologists, the Board concludes that the Veteran's November 1965 entrance audiological examination was inaccurate and that the Veteran did not have a pre-existing right ear hearing loss disability.

Of record is a letter dated October 2011 from private medical provider Dr. C.F., an audiologist.  This letter stated "I did have an opportunity to review some of your service and military records.  While serving in the military from the mid through late 1960's you report being exposed to the noises of rifles and loud jet engines."  The letter further stated that "[s]ince that time you've working [sic] in manufacturing, however, you have worn hearing protection devices."  The letter noted a diagnosis of bilateral sensorineural hearing loss.  The letter also stated that "[i]t is quite likely that the noise exposure you suffered during your military service was the beginning of your hearing loss...The type and degree of your hearing level is consistent with noise induced hearing loss."

As referenced above, the Veteran was afforded a VA audiology examination in February 2012.  The audiological test results from this examination did not meet the requirements for a right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2014) and the examiner provided a diagnosis for the right ear of normal hearing.  However, the examiner responded no to a question of "[i]f present, is the Veteran's hearing loss at least as likely as not (50% probability or greater) caused by or a result of an event in military service?"  In the rationale section, the examiner noted that the "[t]oday's tests indicate the [V]eteran has normal hearing in both ears for rating purposes."  The examiner further referenced that the Veteran "worked assembling combines...for twenty years."

As referenced above, the Veteran was afforded a VA audiology examination in June 2013.  The audiological test results from this examination did meet the requirements for a right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2014) and the examiner provided a diagnosis for the right ear of "[s]ensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies)."  The examiner indicated that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  Under the rationale section, the examiner stated that "[t]he Veteran did not incur a permanent hearing loss in either ear as a result of military service.  The current bilateral hearing loss is not as likely as not due to military service."  The examiner referenced the positive nexus opinion in the October 2011 letter from private medical provider Dr. C.F. and stated that "the examiner did not have access to [the Veteran's] service treatment records to form an objective opinion."  The examiner concluded that the Veteran "worked at a combine assembly plant, with exposure to machinery, for most of his civilian career."  

After a review of the evidence of record, the Board finds that the Veteran's right ear hearing loss disability is related to his active service.  The October 2011 letter from private medical provider Dr. C.F. contained a positive nexus opinion, along with a rationale.  While the February 2012 VA examination report stated a negative nexus opinion, this examination report did not contain findings for a hearing loss disability for VA purposes.  Further, while post-service occupational noise exposure was referenced, no rationale was provided.  Similarly, while the June 2013 VA examination report stated a negative nexus opinion, this examination report did not provide a rationale.  The examination report again referenced post-service occupational noise exposure, but did not offer any explanation regarding this noise exposure.  Further, the October 2011 letter from private medical provider Dr. C.F. referenced the Veteran's manufacturing work, but stated that the Veteran wore "hearing protection devices."  In addition, while the June 2013 VA examination report referenced the positive nexus opinion found in the October 2011 letter from private medical provider Dr. C.F. and stated "the examiner did not have access to [the Veteran's] service treatment records to form an objective opinion", in the October 2011 letter Dr. C.F. explicitly stated that he had "an opportunity to review some of [the Veteran's] service and military records."  

On review, with respect to a nexus between the Veteran's right ear hearing loss disability and his service, the February 2012 VA examination report and June 2013 VA examination report are afforded limited probative value, as the negative nexus opinions provided are not accompanied by adequate rationales.  The positive nexus opinion, however, provided by Dr. C.F. is afforded greater probative value, as  Dr. C.F. reviewed at least some of the Veteran's service records, referenced post-service occupational noise exposure and subsequently provided a positive nexus opinion that was accompanied by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion...that contributes probative value to a medical opinion.).  

As such, the Board concludes, based on the evidence of record, that the Veteran's right ear hearing loss disability is related to his active service and entitlement to service connection for a right ear hearing loss disability is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

II.  Left Ear

VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran filed his claim for entitlement to service connection for a bilateral hearing loss disability in November 2011 as a Fully Developed Claim (FDC).  The FDC form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's STRs and VA treatment records were associated with the Veteran's claims file.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2014).  In relation to the Veteran's claim, the Veteran was provided with VA examinations in February 2012 and June 2013.  As the examiners conducted testing sufficient for the Board to determine whether the Veteran has hearing loss that meets the criteria set forth in 38 C.F.R. § 3.385, they are adequate.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's claim was previously remanded by the Board in April 2013.  The remand directives included "[s]ecure and associate with the claims folder the missing pages from the December 2011 VCAA letter and the February 2012 rating decision."  A May 2013 memorandum concluded that there were no missing pages from either the letter or the rating decision.  The remand directives also included a request to contact the Veteran to "identify all records of VA and non-VA health care providers" and to "provide an account of his employment history since service."  A May 2013 letter was sent to the Veteran complying with this request, however, no response from the Veteran is of record.  Additionally, per the remand directives, VA treatment records dating from October 2011 and the Veteran's complete personnel file were obtained.  The remand directives also included some specific directions for a requested VA examination.  These included a directive to "[i]nterpret the October 2011 audiology tests obtained" from private provider Dr. C.F., which was accomplished in the June 2013 VA examination report.  Another directive was that the Veteran's employment history must be obtained and the June 2013 VA examination report referenced the Veteran working "at a combine assembly plant, with exposure to machinery, for most of his civilian career."  Other directives included that the examiner "must report whether the hearing test results are internally consistent with other test results then obtained" and "whether the Veteran's responses to testing are reliable given all other evidence of record."  The June 2013 VA examination report noted that the test results reported were consistent with the test results from the February 2012 VA examination.  Also, the examiner checked a box indicating that the "[t]est results are valid for rating purposes".  The instructions on the examination report noted that "unreliable test results should not be reported" and as the examiner reported test results, it is logical to conclude that the Veteran's responses were reliable.  In conclusion, the Board finds that there has been substantial compliance with the April 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

Legal Criteria 

The general requirements for entitlement to service connection were outlined above.  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis

As discussed above, the Board has conceded in-service noise exposure.  

Of record are results of a September 2011 audiological examination from private medical provider Dr. C.F., an audiologist.  This examination is in graphical format and was interpreted by the June 2013 VA examiner.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
20
15
15
30
35

100 percent was listed as the speech recognition score in the required Maryland CNC format for the left ear.  The examiner provided an impression of bilateral sensorineural hearing loss.  

The Veteran was afforded a VA audiology examination in February 2012.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
20
25
25

The speech recognition score for the left ear was 98 percent.  The examiner provided a diagnosis for the left ear of "[s]ensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies)."  

The Veteran was afforded a VA audiology examination in June 2013.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
15
25
25

The speech recognition score for the left ear was 96 percent.  The examiner provided a diagnosis for the left ear of "[s]ensorineural hearing loss (in the frequency range of 500-4000 Hz)" and "[s]ensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies)."  

Based on review of the evidence of record, the Board concludes that entitlement to service connection for a left ear hearing loss disability is not warranted.  The audiometric test results during the appeal period of record from September 2011, February 2012 and June 2013, as outlined above, do not show that the Veteran has auditory thresholds of 40 decibels or greater, or 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or a speech recognition score less than 94 percent.  38 C.F.R. § 3.385 (2014).  The Board acknowledges the private medical evidence from Dr. C.F., including the September 2011 audiometric test results form that contained an impression of bilateral sensorineural hearing loss and the October 2011 letter that noted a diagnosis of bilateral sensorineural hearing loss.  The Board further acknowledges that the February 2012 and June 2013 VA examination reports included diagnoses of "[s]ensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies)" in the left ear.  Additionally, the June 2013 VA examiner also diagnosed "[s]ensorineural hearing loss (in the frequency range of 500-4000 Hz)" in the left ear.  None of these examinations, however, contained the audiometric test results required for a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385 (2014).      

The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence of record does not show a current diagnosis of a left ear hearing loss disability for VA compensation purposes and without this, the Veteran's claim cannot succeed.

Additionally, the Board has considered the Veteran and his representative's lay statements.  The Veteran is competent to testify that he has decreased hearing acuity and the Board finds the Veteran's statements in this regard to be credible.  The Veteran, however, is not competent to provide a diagnosis of a left ear hearing loss disability for VA compensation purposes, as this is a complex medical question that must be based on audiometric testing as described above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges that the Veteran is being granted entitlement to service connection for a right ear hearing loss disability in this decision.  However, the Veteran does not have the level of left ear hearing impairment required under VA regulations for entitlement to service connection.  This decision, however, does not preclude the Veteran from potentially being entitled to service connection for a left ear hearing loss disability in the future should the degree of hearing loss worsen to meet the hearing acuity required by the applicable regulations.  At that time, the Veteran may file to reopen his claim for entitlement to service connection for a left ear hearing loss disability.

In conclusion, the Board finds that without a current diagnosis, for VA compensation purposes, of a left ear hearing loss disability, the criteria for entitlement to service connection for a left ear hearing loss disability have not been met and the Veteran's claim must be denied.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


ORDER

Entitlement to service connection for a right ear hearing loss disability is granted.

Entitlement to service connection for a left ear hearing loss disability is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


